Citation Nr: 0217601	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from June 1, 1973 to June 
22, 1973.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  An unappealed March 1981 rating decision denied the 
veteran's claim for service connection for anxiety neurosis 
on the basis that this condition preexisted service and was 
not aggravated therein. 

3.  The evidence submitted since March 1981 makes no 
reference to psychiatric problems. 


CONCLUSIONS OF LAW

1.  A March 1981 rating decision that denied service 
connection for anxiety neurosis is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  The additional evidence presented since March 1981 is 
not new and material, and the claim for service connection 
for anxiety neurosis is not reopened.  38 U.S.C.A. §§ 5103, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156, 3.159 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty to notify provisions of 
the VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, 
the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claims based on all of the 
evidence of record.  In a March 2002 letter, the RO notified 
the veteran of the evidence he is expected to obtain and 
which evidence VA will obtain.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio, supra.  The RO 
also outlined the evidence needed to support the veteran's 
claim. 

II.  Discussion

The veteran is seeking service connection for anxiety 
neurosis.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2002).  Regulations 
provide that a preexisting injury or disease will be 
considered to have been aggravated by active duty service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).

An original claim for service connection for anxiety 
neurosis was denied by the RO in a March 1981 rating 
decision.  That decision was predicated on a finding that 
the veteran suffered from a psychiatric disability prior to 
service and that this preexisting disability was not 
aggravated therein.  The veteran was notified of that 
decision and of his appellate rights in an April 1981 letter 
but did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen and review the former disposition 
of the claim.  See 38 U.S.C.A. § 5108.  In February 2002, 
the veteran sought to reopen his claim for service 
connection for anxiety neurosis.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is not material, the inquiry 
ends and the claim cannot be reopened.  See (Russell) Smith 
v. West, 12 Vet. App. 312, 314 (1999).

In a March 2002 letter, the RO notified the veteran of the 
evidence he needed to submit to support his claim.  The 
veteran responded by completing the enclosed Authorization 
and Consent to Release Information, wherein he indicated 
that he had seen a private physician at Mercy Health Clinic.  
Thereafter, the RO properly requested the veteran's medical 
records from that facility.  Unfortunately, none of these 
records, which are dated from 1993 to 1997, makes any 
reference to psychiatric problems.  Accordingly, none of 
these records is probative to the central issue in this case 
of whether the veteran's currently suffers from a 
psychiatric disability that was aggravated by service.  See 
38 C.F.R. § 3.306, 3.156.  Therefore, none of these records 
are deemed material. 

The Board has also considered the veteran's own statements 
in support of his claim,  In his February 2002 claim to 
reopen, the veteran explained that he suffered a nervous 
breakdown during basic training.  However, the Board finds 
that any statement by the veteran in support of his claim 
cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.  Evidence is probative when it "tend[s] to prove, 
or actually prov[es] an issue."  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990).  To be material, the evidence also should be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Lay statements provided by the veteran fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
aggravation of a psychiatric disability.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As a whole, the evidence received since the March 1981 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran has a psychiatric disability that chronically 
worsened as a result of service.  Accordingly, the March 
1981 rating decision remains final.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service 
connection for anxiety neurosis.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996). 










ORDER

New and material evidence not having been submitted to 
reopen a claim for service connection for anxiety neurosis, 
the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

